Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 9/7/2021. Claims 1, 5, and 7-10 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Enrique Mora 12/14/2021. 

The CLAIMS have been amended as follows: 

5. (Currently Amended) The system according to claim 1, wherein the control system comprises:
a first regulator 
a second regulator 
wherein control signals comprise first control signals and second control signals, wherein the first regulator is configured for generating the first control signals and wherein the second regulator is configured for generating the second control signals; 
a control output switching system configured to output selectively the first control signals or the second control signals, wherein a state of the control output switching system is based on the control system reconfiguration signals.
7. (Currently Amended) The system according to claim 6, wherein the sensor diagnostics system is configured to determine a sensor residual being a difference between the at least one sensor measurement signal and a corresponding virtual measurement signal among the virtual measurement signals.
8. (Currently Amended) The system according to claim 7, wherein the control system reconfiguration signals define a condition for switching the control output switching system based on the sensor residual and at least one threshold.
9. (Currently Amended) The system according to claim 7, wherein the control system reconfiguration signals define a condition for switching the sensor output switching system based on the sensor residual and at least one threshold.
10. (Currently Amended) The system according to claim 7, wherein the tuner system reconfiguration signals provided to the tuning system are used to respectively adjust a turbine state transition matrix and a filter gain matrix, based on the sensor residual, wherein respectively adjusted turbine state transition matrix and filter gain matrix define an evolution of operational states of the gas turbine.

Allowable Subject Matter
Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Wiseman 2007/0118270.
Regarding claim 1, the prior art neither teaches nor renders obvious a system for controlling a gas turbine wherein the sensor diagnostics system is distinct from the control system and wherein a sensor diagnostic system is connected by way of a parallel connection to a control system and to a tuning system, wherein control system reconfiguration signals to the control system and tuner system reconfiguration signals to the tuning system are supplied via the parallel connection to simultaneously reconfigure control system and the tuning system based on the sensor diagnostic logic in combination with the other limitations of the claims.
Regarding claim 13, the prior art neither teaches nor renders obvious a method for controlling a gas turbine, wherein the sensor diagnostics system is distinct from the control system, connecting a sensor diagnostic system by way of a parallel connection to a control system and to the tuning system, and supplying via the parallel connection control system reconfiguration signals to the control system and the tuner system reconfiguration signals to the tuning system to simultaneously reconfigure control system and the tuning system based on the sensor diagnostic logic in combination with the other limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741